DETAILED ACTION
Claims 1 - 17 of U.S. Application No. 16668105 filed on 10/30/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/30/2019, 12/07/2021, and 05/09/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1  - 5,  13 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi et al. (CN 202503407; Hereinafter, “Tsuyoshi”) in view of Aoi et al. (US 20180166942; Hereinafter, “Aoi”).

Regarding claim 1: Tsuyoshi discloses a stator assembly (22) comprising: a stator (223) that opposes a rotor (21), which rotates about a central axis (J1) extending vertically, in a radial direction (interpreted as “vertically with respect to the radial direction”); 
a base portion (222) that covers at least an axially lower side of the stator (fig. 1); and a circuit board (224) that opposes the base portion in an axial direction (as 224 is supported on 222) and includes a sensor (225); wherein at least one of the cover and the base portion (222) includes a positioning portion (the annotated fig. 1 below), which is adjacent to the circuit board (fig. 1) in the axial direction, the positioning portion being adjacent to the sensor (fig. 1).

    PNG
    media_image1.png
    830
    1237
    media_image1.png
    Greyscale

Tsuyoshi ,does not show a cover that accommodates at least an axially upper portion of the stator.
Aoi shows in fig. 1 a cover (25) that accommodates at least an axially upper portion of the stator (2).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Tsuyoshi with a cover that accommodates at least an axially upper portion of the stator as disclosed by Aoi to protect the motor from moisture and foreign objects.
Regarding claim 2/1: Tsuyoshi in view of Aoi disclose the limitations of claim 1 and Tsuyoshi as modified discloses the circuit board (224) opposes the cover (that covers at least the upper portion of the stator) and the base portion (222) in the axial direction and includes a sensor (225) between the cover (over the stator) and the base portion (222 below the stator).
Regarding claim 3/1: Tsuyoshi in view of Aoi disclose the limitations of claim 1 and Tsuyoshi as modified discloses the positioning portion includes a base-side positioning portion on the base portion (as seen in the annotated fig. 1 above).
Regarding claim 4/1: Tsuyoshi in view of Aoi disclose the limitations of claim 1 and Aoi further discloses that the positioning portion includes a cover-side positioning portion on the cover (annotated fig. 8 below).

    PNG
    media_image2.png
    373
    583
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the motor of Tsuyoshi in view of Aoi with the positioning portion includes a cover-side positioning portion on the cover as further disclosed by Aoi to further increase the mechanical stability of the circuit board in the motor.
Regarding claim 5/1: Tsuyoshi in view of Aoi disclose the limitations of claim  1 and Tsuyoshi as modified discloses the positioning portion includes a base-side positioning portion on the base portion. Aoi further discloses that the positioning portion includes a cover-side positioning portion on the cover (annotated fig. 8 above).
Regarding claim 13/1: Tsuyoshi in view of Aoi disclose the limitations of claim 1 and Tsuyoshi as modified discloses the positioning portion (seen in the annotated fig. 1 above) is adjacent (per Merriam Webster dictionary, adjacent means  “near by” or “not distant”) to the circuit board (224) in the circumferential direction (annotated fig. 1 above).
Regarding claim 14/1: Tsuyoshi in view of Aoi disclose the limitations of claim 1 and Tsuyoshi as modified discloses the sensor (225) is a magnetic sensor that senses magnetism (para [0030], last line).
Regarding claim 15/1: Tsuyoshi in view of Aoi disclose the limitations of claim 1 and Aoi further discloses a filling portion (25) filling a space between the cover (the top portion of the mold on the top axial portion of the stator) and the stator at least inside the cover; wherein the circuit beard (24) is covered by the filling portion (fig. 1, and 8).
Regarding claim 16/1: Tsuyoshi in view of Aoi disclose the limitations of claim 1 and Tsuyoshi further discloses a motor (1) comprising: the stator assembly (22); and the rotor (21) that rotates about the central axis (J1) together with a magnet (212) that opposes the stator (22) assembly in the radial direction (see fig. 1).
Regarding claim 17/16/1: Tsuyoshi in view of Aoi disclose the limitations of claim 16 and Tsuyoshi further discloses a fan motor (1) comprising: the motor (1); a housing (13); and an impeller (15).
Claims 6, 8 -9  are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyoshi in view of Aoi as applied in claim 1 above and in further view of Mizuike (US 20180076696; Hereionfter, “Mizuike”).
Regarding claim 6/1: Tsuyoshi in view of Aoi discloses the limitations of claim 1 but does not disclose that at least a portion of the positioning portion overlaps with the sensor in the radial direction.
Mizuike discloses a positioning portion (422) with protrusion (423).
Forming the positioning portion of Tsuyoshi as modified with a protrusion portion allows for overlap with the sensor in the radial direction.
Therefore, it would have been obvious for a person having ordinary sill in the art before the effective filing date of the claimed invention to have formed the positioning portion of Tsuyoshi in view of Aoi with a protrusion portion as disclosed by Mizuike to allow for overlap with the sensor in the radial direction as disclosed by Mizuike to prevent the board from moving in the radial direction.
Regarding claim 8/3/1: Tsuyoshi in view of Aoi discloses the limitations of claim 3 but does not disclose that the base-side positioning portion includes a base-side convex portion that protrudes toward the circuit board.
Mizuike discloses base-side positioning portion includes a base-side convex portion (423) that protrudes toward the circuit board (70; fig. 1).
Therefore, it would have been obvious for a person having ordinary sill in the art before the effective filing date of the claimed invention to have formed the positioning portion of Tsuyoshi in view of Aoi with base-side positioning portion includes a base-side convex portion that protrudes toward the circuit board as disclosed by Mizuike to prevent the board from moving in the radial direction.
Regarding claim 9/8/3/1: Tsuyoshi in view of Aoi and Mizuike discloses the limitations of claim 8 and Tsuyoshi further discloses that at least a portion of the base-side positioning portion overlaps with the sensor (225) in the axial direction (see annotated fig. 1 of Tsuyoshi above).
Allowable Subject Matter
Claims 7, 10 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7/6/1: the limitations, “…at least a portion of the positioning portion is on a radially outer side of the sensor” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 10/4/1: the limitations, “…the cover-side positioning portion includes a cover-side convex portion that protrudes toward the circuit board” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 11/5/1: the limitations, “…the base-side positioning portion includes a base-side convex portion that protrudes toward the circuit board; and the cover-side positioning portion includes a cover-side convex portion that protrudes toward the circuit board.” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 12/5/1: the limitations, “…at least a portion of the base-side positioning portion and at least a portion of the cover-side positioning portion overlap in the axial direction” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/           Primary Examiner, 
Art Unit 2832